 GENERAL MILLS, INC. (MECHANICAL DIVISION)21immediate reinstatement to his former or substantially equivalent position withoutprejudice to his seniority and other rights and privileges,and make him whole forany loss of pay sustained by reason of the discrimination against him,computationto be made in the customary manner.3I shall further recommend that the Boardorder the Respondent to preserve and make available to the Board,upon request,payroll and other records to facilitate the checking of the amount of backpay due_It has been further found that the Respondent,by interrogation,interfered with,restrained,and coerced its employees in violation of Section 8(a)(1) of the Act.I shall therefore recommend that the Respondent cease and desist therefrom.Uponthe basis of the above findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Hotel Employees Union, Local 255,Hotel & Restaurant Employees & Bar-tendersInternationalUnion, AFL-CIO, is a labororganization within the meaningof Section2(5) of the Act.2.By discriminatingin regardto thehire and tenure of employmentof Cyril J.McCormick, thereby discouragingmembership in a labor organization,the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) ofthe Act.3.By such discrimination and by interrogation concerning employees' unionmembership and activities,thereby interfering with,restraining,and coercing itsemployees in the exerciseof the rightsguaranteed in Section7 of the Act, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.4.The aforesaidlabor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]employee here;between the threat in that case of repetition against other employers andthe threat against other employees hereAn employer's business extends beyond a givenemployee even if at a single location;a union, by its nature,extends beyond a givenemployer and generally to various locations.3 The Chase National Bank of the City of New York,San Juan, Puerto Rico, Branch,65 NLRB 827;Crossett Lumber Company,8NLRB 440;Republic Steel Corporation v.N.L.R B.,311 U.S.7; F. W Woolworth Company,90 NLRB 289, 291-294.GeneralMills,Inc. (Mechanical Division)andLocal No. 101,American Federation of Technical Engineers,AFL-CIO, Peti-tioner.Case No. 18-RC-4480. April 6, 1961DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hjalmar Storlie, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:131 NLRB No. 5. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner seeks to represent a unit of contract planners at theEmployer's plant No. 1, whom it considers to be technical employees.The Employer asserts that the unit is inappropriate because(1) con-tract planners are office clerical employees,(2) if the Board deter-mines that contract planners are technical employees the unit isinappropriate as it does not include all such employees at its Minne-apolis, Minnesota,plants, and(3) the Petitioner's unit request is basedon the extent of its organizational efforts among the Employer's em-ployees.The Petitioner denies that contract planners are office cleri-cal employees and, at the hearing, expressed its willingness to acceptthe inclusion in the unit of any other employees of the Employer per-forming the same functions as contract planners.'The record shows that the Employer operates five plants in Minne-apolis and,St. Paul,Minnesota,and that these plants comprise itsmechanical division.Organizationally,plantNo. 1 contains thedivision executive and administrative headquarters and productionoperations for design engineering, industrial engineering, and manu-facturing of military electro-mechanical and electronic devices.PlantNo. 5 houses research and engineering development departments en-gaged in the development of guidance, navigation,communications,weapons,and reconnaissance systems.Plant No. 6 contains the bal-loon production engineering design and flight instrumentation engi-neering design departments.Plant No. 7 fabricates plastic balloonsand plant No. 9 contains the facilities for the Employer's nuclearequipment department.The nine employees or so whom the Petitioner seeks to representare assigned to the production control department at plant No. 1.However,one production control employee is located at plant No. 7,and there are three production control employees assigned to plantNo. 9.zThere appear to be no employees with the same or comparableskills at plants Nos. 5 or 6.The contract planners in plant No.1 work in a separately manageddepartment with two material control clerks and three cost clerks.The contract planner, wherever located,regulates the flow of ma-terials into production to meet the requirements of production sched-ules.When an order has been placedwiththe Employer,the salesdepartment issues a job order which is assigned to a contract plannerwho prepares an assembly planning schedule,showing the time ofeach assembly operation,the starting date for each assembly and sub-assembly operation,and the manufacturing time for component andspare parts.The contract planner also issues production authoriza-1The Petitioner doesnot desireto participatein any election among nontechnicalemployees.2 As the production control employees at plants Nos. 7and 9 perform similarduties tocontract planners at plant No. 1, all these employeesare hereinafter referred to ascontract planners. BUY LOW SUPERMARKET,INC.23tions for partsto bemanufactured and requisitionsfor parts to bepurchased.After completion of the production process thecontractplanner prepares the shipping authorization.Production and as-sembly time is arithmetically computed and the quantity of componentor spare parts is determined by consulting either the estimate sub-mitted by the engineering department or a production parts list pre-pared by the engineering department.Although the Employerencourages contract planners to study technical subjects, no special.educationis required to qualify for assignment to this classification,and none of the work required of contract planners appears to requirethe specialized type of training usually acquired in colleges, technicalschools, or through special courses.Of the nine contract plannerspresently employed one has completed 3 years of high school, six arehigh schoolgraduates,one attended college for 1 year, and one has aliberalarts collegedegree.The work of these individualsdoes notappear to involve independent judgment but rather the type of rou-tinejudgment as would be exercised by administrativeoffice clericalemployees.3From theforegoing it is clearthat the employees involved neitherpossess the specialized trainingnor exercisethe independent judgmentcontemplated by our standard for technical employees .4We find,therefore, contrary to the Petitioner, that the contractplanners arenot technicalemployeesand we shalldismiss the petition.5[The Board dismissed the petition.]CHAIRMAN McCULLOCII took no part in the consideration of theabove Decision and Order.SeeAllis-Chalmers Manufacturing Company-Pittsburgh Worlds,128 NLRB 87.*Ladish Company,126 NLRB 555,564;Litton Industries of Maryland,Incorporated,125 NLRB 722.5 In view of our finding herein, we deem it unnecessary to pass upon the other conten-tions of the Employer regarding the inappropriateness of the unit.Buy Low Supermarket,Inc.'andDepartment Store, Warehouse,RetailRestaurant Union,Local 100,Petitioner.CaseNo.13-RC-7361.April 6, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert G. Mayberry, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.2'The name of the Employer appears as corrected at the hearing.2 Intervenor,Local 1460, Retail Clerks International Association, AFL-CIO, inter-vened on the basis of a contractual showing of interest.The Petitioner objects to the131 NLRB No. 4.